Order entered December 27, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00870-CV

  BLACKSTONE MEDICAL, INC. D/B/A ORTHOFIX SPINAL IMPLANTS, Appellant

                                                V.

                           PHOENIX SURGICALS, LLC, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-00902-D

                                            ORDER
       We GRANT appellee’s December 19, 2013 unopposed third motion for an extension of

the briefing deadlines. Appellee/cross-appellant shall file its brief on or before January 10, 2014.

Appellant/cross-appellee shall file its reply brief on or before February 28, 2014. We caution the

parties that no further extension of time will be granted absent extraordinary circumstances.




                                                       /s/   ADA BROWN
                                                             JUSTICE